’OFFICE OF THE ATTORNEY GENERAL OF   TEXAS

                          AUSTIN




 Xonorablr George B. Shq~rd
 Com~trollora? X'nbllo Aaoounts
 Alatin,Tetar
 Dear Sirt
      ,.-.'




 this Departmenton the
 control Boa?4 rug
 be wed by It8
 ror.aam0 out of




out  OS the Coniisaatsd Liquor yun4. or'a0uMo, tha tlover-
0118 are mrely to ba loaned to the ~plOJ808, not &iVM
to than. to give the,ooverallr,to tha maployoe Or to per-
mit their use by the aaployae for hi8 private pur~IIe8,
would effsot a gnnt ol publia prsport~ not authorlmd by
law.
         The questionof puroharingartlolrsa? woating
'appkl deomd neoousaryto tba aooompll8hment d the work
of the   Dqwtsmt  is oao pr$marSly addreared to tbo dlr-
orotlaaot the head Of tha    FtloulaFideparat.           Ualess
thon 18~a ~$alpabloand arbrtrrw abuse of dImoratlarithe
dool8lon of the department hoad-shouldaOt bo set de.
'l&etest of the valldit~ ot mmh         rOha8W i8 rhothor the1
aso rw80Mbl~ nOoos8~ tta9ttror the E&ate*6 purposo8;
if u), tha taot that q IaoldwMl pmmml             benotlt mat
lo o r wto tb l81plo~o~wUl not no&o the        lxpaadltu~ oao
fOF priVates nthor thta DnbllO, g\rrp08or.It Irr~anfa-
plated that the employrem o? the Stat0 8hoold prevlda tbam-
8elvuwIththo ordIna~aad \uadl artlolea ofrearIng
appazolt tbo8r aanaot be tusnl8hed by tha Depwtaonts
wlwa lxproasly luthorIao6 by tbo LmgIrlatun am a mrt
or the omplo ..*a,wmpeawtlw.        But ll=tIoles   of WarIag
apparel pooPIlarl;laooea8arytar t3.maooompti*hmont        of
the work at the Stats MJ, as above lndbatad, be pumhar-
ad by the Department.




                   APPROVEDJm   12, l942


                   ATTORNEY GENERAL OF T.-E&is